ITEMID: 001-102648
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF BARATI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Kristina Pardalos
TEXT: 4. The applicant was born in 1975 and lives in Hatvan.
5. In February 1999 the applicant was dismissed from his job; his former employer also required him to make certain payments in respect of damage allegedly caused while in service. The applicant challenged these measures before the courts as of 16 March 1999.
6. On 14 September 1999 the Eger Labour Court dismissed his action. On 8 February 2000 the Heves County Regional Court quashed this decision and remitted the case.
7. The resumed proceedings were suspended on 26 March 2000 pending the simultaneous criminal proceedings conducted against the applicant. After the termination of this case, the procedure restarted and the Labour Court gave judgment on 9 March 2004, dismissing the applicant's claims.
8. On appeal, on 28 May 2004 the Regional Court, in a partial judgment, accepted some of the applicant's claims, holding that his dismissal had been unlawful and reducing the reimbursement payable.
9. However, on 18 May 2005 the Supreme Court reversed this decision, dismissed the applicant's case and upheld the District Court's judgment. This decision was served on the applicant's lawyer on 22 June 2005.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
